IN THE SUPREME COURT OF IOWA

                                  No. 20–1689

             Submitted October 13, 2022—Filed November 18, 2022


STATE OF IOWA,

      Appellee,

vs.

CHRISTOPHER WILLIAM THOMPSON,

      Appellant.


      On review from the Iowa Court of Appeals.

      Appeal from the Iowa District Court for Polk County, Sarah E. Crane,

Judge.

      The defendant seeks further review of a court of appeals decision affirming

his conviction for first-degree murder, challenging the admission of certain

hearsay evidence. DECISION OF COURT OF APPEALS AND DISTRICT COURT

JUDGMENT AFFIRMED.

      Christensen, C.J., delivered the opinion of the court, in which all

participating justices joined. Mansfield, J., filed a concurring opinion, in which

Waterman, J., joined. May, J., took no part in the consideration or decision of

this case.

      Martha Lucey, Appellate Defender, and Theresa R. Wilson (argued),

Assistant Appellate Defender, for appellant.
                                       2


      Thomas J. Miller, Attorney General, and Timothy M. Hau (argued),

Assistant Attorney General, for appellee.
                                         3


CHRISTENSEN, Chief Justice.

      “I a[m] tired o[f] being scared . . . he is a drunk. I called the cops and they

said to contact you. I need your help I am done.” The defendant’s mother sent

this email to his probation officer hours before the defendant killed her by

repeatedly hitting her with a crowbar. At trial, the defendant admitted to killing

his mother but argued he was not guilty of first-degree murder because he acted

impulsively out of rage. Over the defendant’s objection, his probation officer and

his mother’s friend testified about his mother’s fear of the defendant and her

plan to stop financially supporting him. The jury found the defendant guilty of

first-degree murder.

      The defendant appealed, claiming the district court erred in admitting the

testimony from the probation officer and his mother’s friend as statements of the

mother’s then-existing mental state under Iowa Rule of Evidence 5.803(3)

because her state of mind was not relevant. The court of appeals affirmed. On

our review, we agree. The victim’s statements were relevant to proving the

defendant’s intent and motivation at the time of the crime, so the district court

correctly admitted them under rule 5.803(3).

      I. Background Facts and Proceedings.

      After repeated attempts to get in touch with her friend, Paula Thompson

(Paula), Lorie Baker contacted Paula’s son, Christopher Thompson (Thompson),

who informed her that Paula was not responding to Baker’s messages because

she was on a drinking binge. Nevertheless, Baker continued her attempts to

reach Paula by phone and online messages. After failing to reach Paula for a few
                                             4


days, Baker called Thompson on March 18, 2020, to inform him that Paula was

going to get fired if she did not report to work that day. Thompson replied, “I got

into a big argument with my mom. We were both drunk; I blacked out and killed

her.” He instructed Baker to call the police.

       Thompson waited a few hours after speaking to Baker “thinking they’d

have a warrant out [for his arrest] by then” before walking into the Polk County

Jail and declaring that there was a warrant for his arrest. When asked why there

would be a warrant, Thompson stated he had killed his mother. Around the same

time, Baker called 911 to do a welfare check on Paula and report what Thompson

had said about killing Paula. Responding officers found Paula dead on her

bedroom floor.

       After the police read Thompson his Miranda1 rights, they conducted a

recorded interview with Thompson. Thompson explained the fight that led to

Paula’s death happened on March 13, around 10 p.m. after they had both been

drinking alcohol. According to Thompson,

       When [Paula] drinks, she gets really stupid and starts slamming
       things and yelling at me, and telling me I’m not doing a good job at
       life, and that I’m a big mistake, and just always negative. And well,
       we, the argument got really heated, you know, she got in my face, I
       got in hers, then it escalated . . . . I hit her in the head with a crowbar
       and—a few times—and she was on the floor, and she was just laying
       there, and I didn’t know what to do. So, I, I put her back, dragged
       her into her room, and I closed the door.

Thompson also threw a towel over Paula’s head and placed rugs over the blood

on the floor to keep from stepping in it.


        1Miranda v. Arizona, 384 U.S. 436, 479 (1966) (holding police must advise suspects of

their constitutional rights before a custodial interrogation).
                                         5


      When asked why the fight escalated, Thompson claimed Paula would not

let him close his bedroom door and “was in his face.” Thompson “just snapped,”

and he revealed that this was when he walked through the kitchen to get to the

back stairway and retrieve the crowbar from the toolset. Upon further

questioning, Thompson reported that there was no argument with Paula after he

grabbed the crowbar. Rather, he went up to Paula and immediately hit her in

the head with the crowbar, causing her to fall down. Thompson proceeded to “hit

her a few more times and she stopped moving.”

      He estimated that he hit Paula “like seven” times. When asked what was

going through his mind, Thompson answered, “rage,” and explained, “I wanted

it to be over.” He stated he stopped hitting Paula after he saw all of the blood and

realized she was dead, then washed the crowbar in the kitchen sink because it

was dripping blood.

      After Thompson explained what he did to Paula, the interviewers asked

him what happened to Paula’s cat. Thompson said he “just got rid of it” because

“it wasn’t [his] cat.” Upon further questioning, Thompson admitted to killing the

cat by hitting it with the same crowbar that he used to hit Paula, reasoning he

was “still pissed” about everything related to Paula and the cat was hers.

Thompson did not believe there was any of the cat’s blood on the crowbar and

expressed surprise that the cat “just broke” when he hit it. He grabbed the dead

cat by the neck and threw it in the garbage can outside. Thompson also smashed

Paula’s cell phone.
                                       6


      Until he went to the Polk County Jail on March 18, Thompson claimed he

only left the house to buy more alcohol after killing Paula and the cat. He told

the interviewers that he had initially lied to Baker about Paula being on a

drinking binge, but he was having trouble sleeping and felt compelled to admit

what he did on March 18. After Thompson’s interview, the State charged him

with first-degree murder, a class “A” felony, in violation of Iowa Code sections

707.1 and 707.2(1) (2020), as well as animal abuse, an aggravated misdemeanor,

in violation of Iowa Code section 717B.2. Thompson separately pleaded guilty to

the animal abuse charge.

      A. Pretrial Evidentiary Issues. Before trial, the State filed a motion

requesting a hearing under Iowa Rule of Evidence 5.104(a) to determine the

admissibility of testimony from two witnesses—Melissa Moylan and Maggie

Wood—under either Iowa Rule of Evidence 5.404(b) involving prior bad acts or

5.803(3) regarding the declarant’s then-existing mental state. Moylan was a close

friend of Paula’s, and the State sought to admit testimony from Moylan about

conversations she had with Paula about Paula and Thompson’s relationship.

      Specifically, Paula shared with Moylan that [Thompson] was
      abusive. In December 2019, Moylan watched a video that was posted
      to Paula’s Facebook page. In the video, Paula whispers that if
      anything happens to her, it was [Thompson] who killed her.
      Additionally, approximately one month before Paula’s death, Paula
      confided in Moylan that she and [Thompson] had a heated argument
      regarding finances. Paula told [Thompson] that she was done
      supporting him and that he needed to move out of her house.
      [Thompson] was upset because he didn’t want to work. Paula cut up
      [her] credit cards in front of him. Paula told Moylan that she was
      afraid of [Thompson]. She said that [Thompson] was drinking again,
      but she didn’t know how he was getting his alcohol without an
      income.
                                          7


      The State also sought to admit testimony from Wood, Thompson’s

probation officer at the time of his arrest in this case, regarding an email Paula

sent her at 5:49 p.m. on the night she died expressing her fear of Thompson. The

email stated, “Maggie, I a[m] tired o[f] being scared . . . he is a drunk. I called the

cops and they said to contact you. I need your help I am done. [H]elp please.”

Wood would also testify that she knew the email came from Paula because Paula

had emailed her before about Thompson.

      Following a hearing, the district court ruled Paula’s statements about

being afraid that Thompson might kill her, that she was done financially

supporting Thompson, and her desire to get Thompson out of the house were

admissible under Iowa Rule of Evidence 5.803(3) as statements of Paula’s then-

existing mental, emotional, or physical condition. It also allowed the State to

introduce testimony from Moylan about Paula’s Facebook video under the same

rule so long as the evidence that Paula later withdrew the video and told others

she was fine was also admitted. The district court reserved ruling on additional

statements until trial.

      At the final pretrial conference, Thompson again objected to the district

court’s ruling on the admissibility of the challenged evidence. He also explained

that he would make a general objection again at trial to the witnesses’ testimony

based on the rule 104(a) hearing. The district court denied Thompson’s renewed

objection.

      B. Thompson’s Trial. A jury trial concerning Thompson’s first-degree

murder charge commenced on November 2. Throughout the trial, Thompson
                                         8


acknowledged killing Paula, but he argued he was guilty of “either voluntary

manslaughter or murder in the second degree” instead of first-degree murder.

Namely, Thompson argued he killed his mother as an act of passion and

provocation instead of an act that was willful, deliberate, and premeditated. He

did not testify.

      Baker testified about her attempts to reach Paula and her interactions

with Thompson during that time, including Thompson’s admission to her that

he killed Paula with a crowbar. Moreover, the medical examiner testified about

the extent of Paula’s injuries and jail staff testified about their interactions with

Thompson when he turned himself in at the Polk County Jail. The jury also heard

from one of the interviewing detectives and watched the detectives’ recorded

interview with Thompson, the responding officer’s body camera footage

discovering Paula’s body, and video footage of the crime scene. Similarly, it

listened to Baker’s 911 call reporting what Thompson told her about killing

Paula.

      Additionally, the jury heard the challenged testimony from Moylan and

Wood. Moylan testified about the Facebook video that Paula had posted late at

night in December 2019. She described Paula sitting in her living room and

“quietly whispering and saying, He’s going to kill me; he’s going to hurt me; I’m

scared; he’s going crazy. And she was . . . referencing [Thompson].” Moylan could

not reach Paula by phone or text that night or the next morning, so she called

the police to perform a welfare check on Paula. Paula later called Moylan to tell

her the police had come and she told them everything was fine. Moylan said
                                         9


Paula was quiet and whispering on the phone, stating, “I can’t talk about it” and

“I’ll tell you later,” when Moylan asked her what happened.

      Further, Moylan testified about a conversation she had with Paula over

lunch in February 2020, declaring:

             [Paula] was telling me that they had got into an argument
      because she had told [Thompson] that she was no longer going to
      take care of him financially, that he needed to work and that he got
      upset; and she took her credit cards out of her purse and cut them
      up in front of him and said, [t]his is it and this is proof that this is
      it, and that made him very angry.

      On   cross-examination,     Moylan     admitted   Paula    “struggle[d]    with

alcoholism” and argued with Thompson when she and Thompson drank

together. She conceded that Paula was known to go on drinking binges when she

would not respond to Moylan for a few days. She also acknowledged she did not

hear any yelling or disturbance in the Facebook video.

      Likewise, the jury heard testimony from Wood about her interactions with

Paula as Thompson’s probation officer for seven years. Although Wood had never

met Paula in person, she had corresponded with her through email before. Wood

testified that she received an email time-stamped 5:49 p.m. on March 13, 2020,

from Paula declaring she was afraid of Thompson and was asking for Wood’s

help because the police told Paula to contact her. Wood was off work at the time

and did not receive the email until March 18.

      The jury found Thompson guilty of first-degree murder. Thompson

subsequently filed a motion in arrest of judgment and a motion for new trial,

both of which the district court denied. Following sentencing, Thompson filed a

timely notice of appeal. We transferred the case to the court of appeals, which
                                               10


affirmed Thompson’s convictions. We granted Thompson’s application for further

review.

       II. Standard of Review.

       We review the district court’s evidentiary rulings on hearsay for errors at

law. State v. Skahill, 966 N.W.2d 1, 8 (Iowa 2021). This is because the district

court lacks “discretion to admit hearsay in the absence of a provision providing

for it” or deny the admission of hearsay if it falls within an exception. Id. (quoting

State v. Veverka, 938 N.W.2d 197, 202 (Iowa 2020)). We consider inadmissible

hearsay to be prejudicial to the nonoffering party “unless the record affirmatively

establishes otherwise.” State v. Newell, 710 N.W.2d 6, 19 (Iowa 2006) (quoting

State v. Sullivan, 679 N.W.2d 19, 30 (Iowa 2004)).

       III. Analysis.

       Thompson contends the district court erred when it allowed Moylan and

Wood to testify under Iowa Rule of Evidence 5.803(3) about previous statements

Paula made because they constitute irrelevant hearsay statements.2 He

specifically challenges three different hearsay statements that were admitted at

trial: (1) Paula’s statements to Moylan and Wood that she was afraid of

Thompson, (2) Paula’s statements to Moylan that she was going to stop




       2Thompson    also discusses whether the challenged evidence was admissible under Iowa
Rule of Evidence 5.404(b), which governs evidence of prior bad acts. Although the State argued
the challenged evidence was admissible under both rule 5.803(3) and 5.404(b), the district court
resolved the admissibility question under rule 5.803(3) and offered no ruling on the applicability
of rule 5.404(b). Consequently, we decline to address the applicability of the evidence under
5.404(b) on appeal.
                                        11


financially supporting Thompson, and (3) the statements Paula made in her

Facebook video.

      “Hearsay is a statement the declarant makes other than while testifying at

the current trial that is offered ‘to prove the truth of the matter asserted in the

statement.’ ” State v. Fontenot, 958 N.W.2d 549, 555 (Iowa 2021) (quoting Iowa

R. Evid. 5.801(c)(2)). Hearsay is inadmissible unless it falls within an enumerated

exception to the law. Id. Iowa Rule of Evidence 5.803(3) provides one such

exception, allowing the admission of hearsay statements

      of the declarant’s then-existing state of mind (such as motive, intent,
      or plan) or emotional, sensory, or physical condition (such as mental
      feeling, pain, or bodily health), but not including a statement of
      memory or belief to prove the fact remembered or believed unless it
      relates to the validity or terms of the declarant’s will.

      Nevertheless, the admission of such evidence hinges on its relevance.

Newell, 710 N.W.2d at 19. Specifically, the evidence must have a tendency to

make a consequential fact in determining the action “more or less probable than

it would be without the evidence.” Iowa R. Evid. 5.401. Thompson maintains the

hearsay exception under rule 5.803(3) is inapplicable because the hearsay

statements regarding “Paula’s state of mind and emotional state were not

relevant” to “any legitimate issue.” The problem with Thompson’s argument is

that the statements reveal more than Paula’s state of mind, as they also speak

to her contentious relationship with Thompson that may have motivated

Thompson to kill Paula. “[A] murder victim’s statements falling within the state

of mind exception to the hearsay rule are highly relevant to show the status of
                                              12


the victim’s relationship to the defendant.” State v. Alston, 461 S.E.2d 687, 704

(N.C. 1995).

       We have reiterated this time and again.3 For example, we expressed the

relevance of these relationships in State v. Newell, noting,

       An essential element of first-degree murder is malice aforethought.
       “Malice aforethought” is defined as “a fixed purpose or design to do
       some physical harm to another that exists before the act is
       committed.” “Because this element is a state of mind, circumstantial
       evidence is generally used to prove malice.” We have held the prior
       relationship between the defendant and the victim, including bad
       feelings, quarrels, and physical acts, is a circumstance that may be
       shown to prove the defendant’s state of mind and motivation at the
       time of the crime.

710 N.W.2d at 21 (citations omitted) (quoting State v. Buenaventura, 660 N.W.2d

38, 49 (Iowa 2003)); see also State v. Richards, 809 N.W.2d 80, 93 (Iowa 2012)

(“Richards’ past acts of violence toward Cyd ‘reveal[] the emotional relationship

between the defendant and the victim and [are] highly probative of the

defendant’s probable motivation and intent in subsequent situations.’ ”

(alteration in original) (quoting State v. Taylor, 689 N.W.2d 116, 125 (Iowa

2004))); Buenaventura, 660 N.W.2d at 49 (holding the acrimonious relationship

between the defendant and the victim could be used to support a finding of

malice aforethought); State v. Kellogg, 263 N.W.2d 539, 542 (Iowa 1978)

(concluding hearsay testimony about the defendant and victim’s “stormy

marriage” was relevant to the defendant’s intent to harm the victim).



       3Likewise, “statements by murder victims regarding their plans and feelings[] have been
admitted as hearsay exceptions in a number of jurisdictions.” E.g., People v. Fisher, 537 N.W.2d
577, 581 (Mich. 1995) (discussing cases in various jurisdictions that have admitted this evidence
as a hearsay exception).
                                        13


      In that case, Newell was convicted of the first-degree murder of his

girlfriend and challenged admitted hearsay evidence that included the victim’s

“statements to a number of persons that she was scared of Newell, that she

feared for her safety, that she planned to leave Newell, and that she was afraid”

Newell would keep their baby away from her if she left. Newell, 710 N.W.2d at

18. We concluded these statements were admissible under rule 5.803(3)—the

same hearsay exception the district court applied in Thompson’s case—because

the victim’s emotional state was relevant “to rebut the defendant’s position that

he and the victim had a loving relationship.” Id. at 19; see also Martinez v. State,

17 S.W.3d 677, 688 (Tex. Crim. App. 2000) (en banc) (“[The victim’s] statement

that she was afraid of appellant was a statement of the declarant’s then existing

state of mind” under Texas Rule of Evidence 803(3)). Thompson seizes on this

“loving relationship” language in an attempt to distinguish his case, explaining

he admitted killing Paula and “was not claiming that he had a loving relationship

with [her] or that she died by accident.”

      But this is a distinction without a difference. The district court correctly

concluded that Paula’s statements to Moylan and Wood expressing fear of

Thompson and her statements to Moylan that she was done financially

supporting Thompson are comparable to the challenged statements in Newell.

As the district court reasoned, Paula’s statements to Moylan about her plan to

stop supporting Thompson financially and that he needed to move out are

      virtually identical to someone’s plan to leave their spouse. She’s
      saying, I’m planning -- whether you’re going to be the one leaving
      the house or whether you’re making the other person leave the
      house, it’s the plan to separate in the relationship. And she makes
                                       14


      a similar statement to [Wood] that -- the statement that she called
      the cop; “They said to contact you; I need your help; I am done;
      please help, please” also falls within that plan category.

See, e.g., State v. Wood, 881 P.2d 1158, 1167–68 (Ariz. 1994) (en banc) (“The

statements about [the victim’s] fear and desire to end the relationship helped

explain Defendant’s motive. The disputed trial issues were Defendant’s motive

and mental state—whether Defendant acted with premeditation or as a result of

a sudden impulse. The prosecution theorized that Defendant was motivated by

anger or spite engendered by [the victim’s] termination of the relationship. [The

victim’s] statements were relevant because they showed her intent to end the

relationship, which in turn provided a plausible motive for premeditated

murder.” (footnote omitted)); State v. O’Neal, 721 N.E.2d 73, 84–85 (Ohio 2000)

(holding the victim’s statements that she was afraid of the defendant—her

husband—and planned to separate and end the marriage were admissible at the

defendant’s aggravated murder trial as evidence of the victim’s then-existing

state of mind).

      Moreover, Thompson’s attempt to distinguish his case from Newell based

on the “loving relationship” language overlooks the portion of Newell that is

directly on point here. Newell, 710 N.W.2d at 21–22. Namely, “If Newell and [the

victim] had an acrimonious relationship, it is more probable that Newell acted

with malice—a fixed purpose to do harm—at the time of [the victim’s] death than

if they had a loving relationship.” Id.; see also Taylor, 689 N.W.2d at 128 (“[I]f

the defendant was angry with his wife and hostile toward her, then it would be

more likely that he was aggressive and threatening when he found her in the
                                       15


church parking lot. His anger and hostility make it more probable that he

intended to break out the van window so he could forcibly remove his wife from

the vehicle . . . .”). Here, the dispositive issue at trial was whether Thompson

acted with malice aforethought. Paula’s statements expressing her fear of

Thompson and her plan to withdraw financial support were probative of her

relationship with Thompson and his possible motive for harming Paula. See

Richards, 809 N.W.2d at 95 (“Cyd’s out-of-court statements to Furman and her

daughter that she was afraid of Richards and wanted to find somewhere else to

live were admissible under the hearsay rule exception for statements relating to

a ‘[t]hen existing mental, emotional, or physical condition.’ ” (quoting Iowa R.

Evid. 5.803(3))); Newell, 710 N.W.2d at 22. Similarly, they rebut Thompson’s

defense that he killed Paula impulsively out of rage without premeditation.

      Further, like the challenged testimony in Newell and State v. Richards, the

testimony about Paula’s fear of Thompson was interwoven with admissible direct

evidence demonstrating the nature of their relationship. Perhaps most

significant of all was Thompson’s recorded interview with detectives confessing

to killing Paula, which the jury was shown. Like the challenged testimony,

Thompson made various statements in the interview that easily allowed the jury

to conclude that Thompson’s contentious relationship with Paula provided a

motive to kill her. For instance, he made multiple statements throughout the

interview about how mean Paula could be to him and admitted to arguing with

her every time she drank. Thompson stated that Paula would regularly “get[]

really stupid and start[] slamming things and yelling at me” when she drank
                                       16


alcohol. Similar to the resentment Paula expressed to Moylan over financially

supporting Thompson, Thompson told detectives that Paula was ranting about

everything in the house being hers, including his clothes and the bedroom door

he was trying to close soon before he killed her.

      Moreover, Thompson complained to the detectives about having to be

Paula’s “personal errand boy,” detailing a time Paula sent him to the grocery

store to get more wine at around “11 o’clock at night . . . I was like, are you

kidding me? I was asleep.” He even admitted to killing Paula’s cat because it

belonged to Paula, and he “was still pissed” at “[e]verything about mom,

everything she -- everything was hers.” Overall, the jury was not without direct

evidence from Thompson himself concerning the nature of his relationship with

Paula.

      “[C]ourts have had little difficulty admitting evidence of a murder victim’s

fear of the accused when the victim’s fear was relevant to a material issue other

than ‘the happening of the event which produced the state of mind.’ ” Linton v.

State, 880 P.2d 123, 130 (Alaska Ct. App. 1994). That is the case here, as the

disputed evidence relating to Paula’s fear of Thompson was not used to prove

that Thompson had in fact previously done something to Paula to make her

afraid of him. Rather, this evidence suggests a plausible motive for Thompson’s

commission of the crime: that Thompson resorted to murder after Paula made it

clear that he needed to move out and that she would no longer financially

support him. See id. at 131; see also Re v. State, 540 A.2d 423, 430 (Del. 1988)

(holding the victim’s statement to a friend that the defendant had threatened to
                                         17


kill the victim and believed he would not be found guilty as long as he acted crazy

were admissible as evidence of the victim’s state of mind, namely her “fear that

[the defendant] would kill her,” which was “contrary to [the defendant’s] position

that [the victim] incited stress in him which ultimately led him to kill her”); Moore

v. State, 761 P.2d 866, 870 (Okla. Crim. App. 1988) (“Much of [the state of mind]

testimony reflected Mrs. Moore’s fear of her husband and that he could harm

her. Such antecedent declarations by a decedent are admissible in a case of

homicide to show the decedent’s state of mind toward the defendant as well as

providing a motive for the killing.”).

      Evidence of Paula and Thompson’s “acrimonious relationship” makes it

“more probable that [Thompson] acted with malice—a fixed purpose to do harm—

at the time of [Paula’s] death than if they had a loving relationship.” Newell, 710

N.W.2d at 21. Consequently, “this evidence was essential to the truth-seeking

function of the jury.” Id. at 23. To hold otherwise would result in a significant

departure from well-established Iowa precedent and require us to overturn

Newell and other cases that have relied on its reasoning. Thompson does not

offer a persuasive argument to justify such a drastic change.

      We also reject Thompson’s comparison of the challenged statements to the

victim’s statements that we deemed inadmissible in State v. Buenaventura, 660

N.W.2d 38. There, the defendant sought to offer evidence that the murdered

victim told others that a man she was associated with at work

      had refused to accept her lack of sexual interest in him, had stalked
      her, had vandalized her pick-up truck, once violently, and who may
      very well have met her outside of her apartment and may have talked
                                       18


      his way in or coerced her into admitting him to her room where he
      ultimately killed her.

Id. at 51. Notably, the defendant sought to admit these statements to support

his defense that this man at work murdered the victim instead of the defendant.

Id. Consequently, we concluded the hearsay evidence was inadmissible because

the victim’s then-existing state of mind was not relevant when offered to

introduce the defense’s theory that the third party was actually responsible for

the murder. Id.

      This situation is not comparable because Thompson admitted to killing his

mother and has never claimed otherwise. As the State simply put it in the hearing

on this evidence, “[T]he nature and the history of the relationship between a man

and his mother is relevant in a trial where the man is accused of killing his

mother.” That includes “bad feelings, quarrels, and physical acts” between them,

which “may be shown to prove the defendant’s state of mind and motivation at

the time of the crime.” Newell, 710 N.W.2d at 21. Accordingly, Thompson’s

relationship with his mother was relevant in deciding whether he acted with

malice aforethought regardless of his acknowledgment that they did not have a

loving relationship.

      Thompson poses an additional relevance argument concerning Moylan’s

testimony about Paula’s Facebook video, asserting this testimony was not

relevant because Paula posted the video three months before her death. But the

passage of time makes no difference here because Paula’s statements that she

was afraid of Thompson in the video were part of her ongoing fear that Thompson

would harm her. Cf. Richards, 809 N.W.2d at 93 (“We believe the evidence that
                                       19


Richards physically abused Cyd during the year before her death was relevant

and probative.”); State v. Gogg, 561 N.W.2d 360, 367 (Iowa 1997) (explaining that

the passage of time between an informant’s observations and the issuance of a

warrant is “less problematic” when the information shows ongoing activities

“because it is more likely that these activities will continue for some time into

the future”). Her other, more recent statements to Moylan and Wood corroborate

that ongoing fear, including the email she sent to Wood hours before Thompson

killed her expressing this fear.

      Ultimately, all of the evidence that Thompson challenges was highly

relevant because it was pertinent to his possible motive for killing Paula.

Therefore, the district court correctly concluded it was admissible under Iowa

Rule of Evidence 5.803(3).

      IV. Conclusion.

      For the reasons discussed above, we affirm Thompson’s conviction.

      DECISION OF COURT OF APPEALS AND DISTRICT COURT JUDGMENT

AFFIRMED.

      All justices concur except May, J., who takes no part. Mansfield, J., files a

concurring opinion, in which Waterman, J., joins.
                                        20


                                                   #20–1689, State v. Thompson

MANSFIELD, Justice (concurring).

      I join the court’s well-written opinion.

      I write separately to express my misgivings about admitting a victim’s prior

out-of-court statements under the Iowa Rule of Evidence 5.803(3) state-of-mind

exception, when the purpose is not actually to prove the victim’s state of mind

but to raise an inference as to what the defendant must have done to bring about

that state of mind.

      The district court allowed witnesses to testify to Paula’s out-of-court

statements that she was scared of Thompson, that she had contacted police, that

she had cut up her credit cards in front of Thompson making him angry, that

she had a heated argument with Thompson, and that she had told Thompson

she was no longer going to support him. All of this evidence was hearsay.

      Notably, some of these out-of-court statements involve Paula’s reports of

things she had said or done—for example, that she had contacted the police or

cut up her credit cards and made Thompson angry. These do not seem to fall

under any hearsay exception, and nobody has cited an applicable hearsay

exception. In the ordinary course of events, they would be inadmissible hearsay.

      Other statements might potentially be admissible under the rule 5.803(3)

hearsay exception for “statement[s] of the declarant’s then-existing state of mind

(such as motive, intent, or plan) or emotional, sensory, or physical condition

(such as mental feeling, pain, or bodily health).” Id. For example, assuming that

Paula’s fears of Thompson were directly relevant to an issue in the case, evidence
                                         21


that she told people she feared him would be admissible. A victim’s previous fear

of the defendant would be relevant, for example, if consent were an issue in the

case.

        I question whether Paula’s fear, standing alone, is relevant in this case.

Rather, her fear is relevant only to the extent it suggests that Thompson had

done or said things to make her afraid. That’s a hearsay inference. It is as if

Paula said, “I’m afraid of Thompson because he has done things that make me

frightened.” It engenders the same “backdoor hearsay” problem we have

discussed in the past, where evidence that appears on its face not to be

inadmissible hearsay is used so that jurors will draw an improper hearsay

inference. See, e.g., State v. Huser, 894 N.W.2d 472, 493–97 (Iowa 2017)

(discussing this issue).

        McCormick on Evidence summarizes the issue well:

              A recurring problem arises in connection with the
        admissibility of accusatory statements made before the act by the
        victims of homicide. If the statement is merely an expression of fear,
        such as, “I am afraid of D,” no hearsay problem is involved, since
        the statement falls within the hearsay exception for statements of
        mental or emotional condition. This does not, however, resolve the
        question of admissibility. The victim’s emotional state must relate to
        some legitimate issue in the case. For example, the victim’s
        emotional state may permit the inference of some fact of
        consequence, such as lack of consent where the prosecution charges
        that the killing occurred during the commission of either a
        kidnapping or rape.

              However, the most likely inference that jurors may draw from
        the existence of fear, and often the only logical inference that could
        be drawn, is that some conduct of the defendant, probably
        mistreatment or threats, occurred and caused the fear. The
        possibility of over-persuasion, the prejudicial character of the
        evidence, and the relative weakness and speculative nature of the
        inference, all argue against admissibility as a matter of relevance.
                                        22


      Moreover, even if the judgment is made that evidence of fear
      standing alone should be admitted, statements of fear are rarely
      stated pristinely. Instead, that state of mind usually assumes the
      form either of a statement by the victim that the accused has made
      threats, from which fear may be inferred, or perhaps more likely a
      statement of fear because of the defendant’s threats. Not only does
      the evidence possess the weaknesses suggested above for
      expressions of fear standing alone, but in addition it seems unlikely
      that juries can resist using the evidence for forbidden purposes in
      the presence of specific disclosure of misconduct of the defendant.

            In either event, the cases have generally excluded the
      evidence.

2 Kenneth S. Broun et al., McCormick on Evidence § 276, at 426–28 (Robert P.

Mosteller ed., 8th ed. 2020) (footnotes omitted) [hereinafter Broun]; see also

United States v. Brown, 490 F.2d 758, 766 (D.C. Cir. 1973) (“The principal danger

[of admitting such statements] is that the jury will consider the victim’s

statement of fear as somehow reflecting on defendant’s state of mind rather than

the victim’s—i.e., as a true indication of defendant’s intentions, actions, or

culpability.”); 7 Michael A. Graham, Handbook of Federal Evidence § 803:3, at

195 (9th ed. 2020) (“An important limitation, however, is that the mental or

emotional condition sought to be shown, ‘such as fear, must be relevant other

than to prove the events giving rise to the fear.’ ” (quoting 2 Broun § 274, at 411

n.20)); Lynn McLain, “I’m Going to Dinner with Frank”: Admissibility of

Nontestimonial Statements of Intent to Prove the Actions of Someone Other Than

the Speaker—and the Role of the Due Process Clause, 32 Cardozo L. Rev. 373,

394 (2010) (“In the typical homicide case, for example, the victim’s state of mind

and her own subsequent acts are usually irrelevant. What is in question, rather,

is only the defendant’s conduct: Did the defendant murder her? Her statement,
                                       23


“I’m afraid of Defendant,” though it describes her state of mind, would ordinarily

be relevant only to prove that the defendant had done something in the past to

put the victim in fear, which in turn would make it more likely that he had hurt

her this time as well. It thus would be offered for a ‘backward-looking’ initial

purpose and would be inadmissible under Shepard, as codified in Rule 803(3).”

(footnotes omitted)).

      In State v. Nance, we adopted the McCormick line of reasoning in holding

that a victim’s out-of-court statements that she feared the defendant should not

have been admitted in a murder trial. 533 N.W.2d 557, 561 (Iowa 1995). As we

explained,

            Although it may be “state of mind” evidence, it was
      inadmissible because the probative value of the evidence did not
      substantially outweigh the danger of unfair prejudice. Iowa R. Evid.
      403. The admission of Powell’s testimony about [the victim’s]
      statement of fear was prejudicial error.

Id. We also quoted from United States v. Brown with approval. Id. at 559–60.

Ultimately, we reversed the defendant’s conviction and remanded for a new trial

even though the statements were made by the victim only “twelve to fourteen

hours before she was shot” and even though the state had argued—and the

district court agreed—that they were admissible “to contradict prior testimony of

a close and kind relationship between the victim and the defendant.” Id.

      But Nance is not our last word on the subject. Closer in time are our 2006

and 2012 opinions in State v. Newell, 710 N.W.2d 6 (Iowa 2006), and State v.

Richards, 809 N.W.2d 80 (Iowa 2012). In Newell, we held that a murder victim’s

statements that she was scared of the defendant and feared for her safety were
                                               24


admissible under the rule 5.803(3) exception because “[the victim’s] emotional

state was relevant in this case to rebut the defendant’s position that he and the

victim had a loving relationship.” 710 N.W.2d at 19. In Richards, we likewise held

that a murder victim’s out-of-court statements “that she was afraid of [the

defendant] and wanted to find somewhere else to live” were admissible under

rule 5.803(3). 809 N.W.2d at 95 (citing Newell, 710 N.W.2d at 18–19). These

opinions do not mention Nance, but they reflect the current state of the law in

Iowa.

        In Newell and Richards, the relationship between the defendant and the

victim was largely proved by direct evidence. Any testimony that the victim feared

the defendant was interwoven with lots of clearly admissible evidence about the

defendant’s prior abusive behavior toward the victim. See Newell, 710 N.W.2d at

19 (“[T]he fact that the couple was not getting along could be easily gleaned from

the admissible testimony.”); Richards, 809 N.W.2d at 95 (“There was plenty of

nonhearsay evidence that [the defendant] abused [the victim].”). Here, as the

court’s opinion ably demonstrates, there was likewise considerable nonhearsay

evidence concerning the relationship between Thompson and Paula. The hearsay

bolstered a case regarding the parties’ prior relationship developed mostly

through nonhearsay, principally Thompson’s interview. So I think this case is

governed by Newell and Richards.4



       4I note that the court’s opinion has a series of quotations from out-of-state cases. I’d be

wary of putting too much stock in those quotations. There is also a lot of out-of-state authority
supporting the McCormick position. See Jay M. Zitter, Annotation, Admissibility of Evidence of
Declarant’s Then-Existing Mental, Emotional, or Physical Condition, Under Rule 803(3) of Uniform
Rules of Evidence and Similar Formulations, 57 A.L.R.5th 141, § 3[b] (1998); see also Gordon Van
                                             25


       Having said that, I would exercise caution in admitting prior statements of

a decedent in a murder case. Each statement, and the reasons for which its

admission is sought, should be examined separately and carefully.

       Waterman, J., joins this concurrence.




Kessel, Hearsay Hazards in the American Criminal Trial: An Adversary-Oriented Approach, 49
Hastings L.J. 477, 537 n.250 (1998) (characterizing United States v. Brown as representing “the
majority view”).